Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP2018-0667341 filed on 3/30/18.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LIAO, Pub. No:  US 2018-0267305; ARSENEAU, Pub. No.: US 2013-0182117; PENDERGAST, Pub. No.: US 2010-0281375; INOMATA, Pub. No.: 2017-0171539) does not teach nor suggest in detail the limitations: 
“An information processor comprising: an acquisition unit configured to acquire information regarding a motion of a user; and a control unit configured to control, based on the information regarding the motion of the user, switching between a first display region of a display device corresponding to a first camerawork operated by the user and a second display region of the display device corresponding to a second camerawork operated by a subject other than the user, wherein the first camerawork is determined based on a viewpoint of the user, wherein the second display region comprises a window initially displayed inside the first display region prior to switching between the first display region and the second display region, and wherein the acquisition unit and the control unit are each implemented via at least one processor” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LIAO does not teach or suggest in detail switching between a first display region of a display device that corresponds to a first camerawork operated by that user or a second display region of the display device corresponding to a second camerawork operated by a subject other than that user.  The prior art is silent as to the first camerawork being determined based on a viewpoint of the user or teach that the second display region comprises a window initially displayed inside the first display region prior to switching between the first display region and the second display region as amended by the Applicant.  
LIAO is a system that contains a display with several display regions, a camera and acquires information regarding motion of a user.  The closest NPL GUSTAFSON (GUSTAFSON, “Wedge: clutter-free visualization of off-screen locations”, 2008) discusses generally several display regions of a display screen corresponding to a user and camerawork operated by the user but is silent as to at least teaching a viewpoint of a user as it relates to a second display region that comprises a window initially displayed inside a first display region prior to switching between the first display region and the second display region.
Whereas, as stated above, Applicant’s claimed invention recites switching between a first display region of a display device that corresponds to a first camerawork operated by that user and a second display region of the display device corresponding to a second camerawork operated by a subject other than that user.  The invention also claims the first camerawork being determined based on a viewpoint of the user and the second display region comprises a window initially displayed inside the first display region prior to switching between the first display region and the second display region. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9, 11-16 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481